Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed on 1/7/2022 overcome all the rejections set forth in the previous Office Action.


Allowable Subject Matter
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al. (US 20130229409 A1): The present invention relates to an image processing method and an image display device. A signal input unit receives image data. A signal processing unit scales image data received by the signal input unit to first image data and second image data, wherein the first image data and the second image data are scaled to be different from each other. (Abstract)

    PNG
    media_image1.png
    713
    405
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    554
    media_image2.png
    Greyscale

Salomie (US 20060290695 A1): Four related but independent aspects are described: (1) a method and a system to derive mesh surface descriptions (also called connectivity-wireframes) and material properties from objects represented as a scalar field (e.g. discrete multi-dimensional data), scalar functions (e.g. implicit surfaces) or any other surface description, (2) a compact, optionally multi-scalable, optionally view-dependent, optionally animation-friendly, multi-dimensional surface representation method and system comprising a combination of a surface mesh description and material properties associated with a reference grid, (3) a digital coding and decoding method and system of a combined surface mesh representation with connectivity information and material properties and a reference grid, and (4) a method and system for conversion of other surface descriptions to the combined surface mesh representation and reference grid. The presentation of the surface of an object may be transmitted across a communications channel by means of a bit stream. (Abstract)
Lefevre (US 20100316281 A1): The invention relates to a method and a device for determining the exposure of a three-dimensional object in an image, characterised in that it comprises the following steps: acquiring a three-dimensional generic model of the object, projecting the three-dimensional generic model according to at least one two-dimensional representation and associating to each two-dimensional representation an exposure information of the three-dimensional object, electing and positioning a two-dimensional representation onto the object in said image, and determining the three-dimensional exposure of the object in the image from at least Abstract)

    PNG
    media_image3.png
    467
    622
    media_image3.png
    Greyscale

Kim et al. (US 20110182357 A1): The present disclosure relates to an intra prediction method and apparatus and an image encoding/decoding method and apparatus using the same. The disclosure provides the intra prediction apparatus that predicts the pixel values of respective pixels in a current block by weight-averaging the pixel values of one or more adjacent pixels in neighboring blocks to the current block according to the distances between each pixel in the current block and the adjacent pixel(s). According to the disclosure, the current block to be encoded can be predicted more accurately so that the encoding efficiency is improved by reducing the difference between the original block and the predicted block, and thereby video compression efficiency can be improved. (Abstract)

    PNG
    media_image4.png
    393
    469
    media_image4.png
    Greyscale

Kakadiaris et al. (US 20090310828 A1): A novel method and system for 3d-aided-2D face recognition under large pose and illumination variations is disclosed. The method and system includes enrolling a face of a subject into a gallery database using raw 3D data. The method also includes verifying and/or identifying a target face form data produced by a 2D imagining or scanning device. A statistically derived annotated face model is fitted using a subdivision-based deformable model framework to the raw 3D data. The annotated face model is capable of being smoothly deformed into any face so it acts as a universal facial template. During authentication or identification, only a single 2D image is required. The subject specific fitted annotated face model from the gallery is used to lift a texture of a face from a 2D probe image, and a bidirectional relighting algorithm is employed to change the illumination of the gallery texture to match that of the probe. Then, the relit texture is compared to the gallery texture using a view-dependent complex wavelet structural similarity index metric. (Abstract)

    PNG
    media_image5.png
    456
    716
    media_image5.png
    Greyscale

Gottlieb (US 10271010 B2): Systems and methods for controlling the display of content are provided. In at least one embodiment, a method for controlling the display of live video feeds in a video chat is provided. The method includes displaying the video feed in a first manner, altering the display of the video feed when a predefined time elapses, and maintaining the altered display of the video feed until at least one predetermined event occurs. (Abstract)
Gilra et al. (US 8086060 B1): Systems and methods for three-dimensional enhancement of two dimensional images are disclosed. One method includes the steps of selecting a first selection and a second selection within an image, the image including a plurality of pixels; calculating a scaling factor for each pixel in a set of pixels in the image based at least in part on the first and second selections, the scaling factor indicating a relative depth of a pixel; applying a filter to the set of pixels, the filter including at least one filter difference for each pixel in the set of pixels; generating a modified image at least by modifying a pixel attribute for each Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669